PETRO RESOURCES CORPORATION 777 Post Oak Boulevard, Suite 910 Houston, TX 77056 November 20, 2007 VIA FACSIMILE (202) 772-9368 AND EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop 7010 Washington, D.C. 20549-7010 Attention: Sean Donahue Re: Petro Resources Corporation Registration Statement on Form S-3 File No. 333-146782 Dear Mr. Donahue: Petro Resources Corporation (the "Company") hereby requests that the effectiveness of the above-referenced registration statement be accelerated to 9:00 A.M., Eastern Time, on Wednesday, November 21, 2007, or as soon thereafter as practicable. The Company hereby acknowledges that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Petro Resources Corporation By: /s/ Donald L. Kirkendall Donald L. Kirkendall, President
